NO. 07-01-0371-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                          PANEL A

                                  FEBRUARY 14, 2002

                         ______________________________


                      IN RE RESHAWN L. JOHNSON, RELATOR


                       _________________________________


Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      ON MOTIONS FOR LEAVE TO FILE AND ENFORCEMENT OF DECISION


      Relator Reshawn L. Johnson previously filed a Petition for Writ of Mandamus asking

us to order the Honorable Bradley S. Underwood, Judge of the 364th District Court of

Lubbock County, to enter an order on his “Motion for Intra-Loan for Trial Court Transcript”

so that he might prepare a pro se post-conviction application for writ of habeas corpus.

We conditionally granted that petition.


      Currently before us in the same proceeding is relator’s “Motion for Leave to File

Motion to Compel the Court to Recognize Defendant’s Request to Exercise Right to

Appeal,” in which he asks us to find that respondent has violated his rights because
respondent has failed as of January 7, 2002, to enter an order on his motion for loan of the

trial court transcript. Further, he requests that we grant his request for a loan of the trial

transcript “solely because Respondent has acted without reference to any guiding rules

or principles, and which acts was [sic] arbitrary and unreasonable.” Relator has also filed

a “Motion for Enforcement of Decision on Review” in which he asks that we enforce our

ruling on his petition for writ of mandamus.


       We have received a supplemental record showing that the trial court entered an

order denying relator’s “Motion for Intra-Loan Trial Court Transcript” on December 6, 2001.

Therefore, relator has received the relief he requested by way of his petition for writ of

mandamus, i.e., the entry of an order by the trial court. His actual request for a loan of the

trial court transcript is not properly before the court at this time. For these reasons,

relator’s motions are overruled.


                                                   Per Curiam


Do not publish.




                                               2